Citation Nr: 0735203	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-44 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
housebound status.

2.  Entitlement to special monthly compensation (SMC) for aid 
and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.

The issue of entitlement to special monthly compensation for 
aid and attendance is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss, rated as 100 percent disabling.

2.  The veteran's service-connected disabilities result in 
his been substantially confined to his dwelling or immediate 
premises and such resultant confinement is likely to continue 
throughout his lifetime.


CONCLUSION OF LAW

The criteria for special monthly compensation based on 
housebound status are met.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Initially, the Board observes that this appeal was certified 
to the Board in September 2005.  Following the issuance of 
the October 2004 statement of the case, additional evidence 
was associated with the claims folder, including VA treatment 
records, private treatment records from a Dr. Gonzales, a 
December 2006 VA examination report, and a letter from State 
of Florida's Division of Driver's License (FL-DDL).  With the 
exception of the letter from the FL-DDL, all of this evidence 
was submitted without a waiver of review by the agency of 
original jurisdiction (AOJ).  

Although this evidence is pertinent to the veteran's claim on 
appeal, the Board finds that a remand is not necessary.  In 
this regard, the Board is granting the veteran's claim for 
special monthly compensation for housebound status.  Thus, 
remanding this appeal would only further delay a favorable 
decision for the veteran.  As such time-wasting remands are 
to be avoided, the Board will proceed with its decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).

The veteran essentially contends that as a result of multiple 
service-connected disabilities he is housebound for VA 
compensation purposes.  The veteran's service-connected 
disabilities are: bilateral hearing loss, rated as 100 
percent disabling; tinnitus, rated as 10 percent disabling; 
and advanced tricompartmental post-traumatic arthritis of the 
right knee, status post-removal of semilunar cartilage and 
medial meniscus with limitation of motion, rated as 30 
percent disabling.  The veteran is also in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114 (West 2002) on 
account of deafness of both ears and loss of use of his right 
foot.

Special monthly compensation (SMC) is warranted when a 
veteran has a single service-connected disability rated as 
100 percent disabling and is permanently housebound.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2007).  Housebound status is defined as being when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.  

In the present case, the veteran is service-connected for 
bilateral hearing loss at 100 percent.  Thus, he meets the 
first criterion for housebound status.  After careful review 
of the record, the Board concludes that he also meets the 
second criterion; thus, he is entitled to SMC for housebound 
status.  

The veteran testified at his June 2007 Board hearing that his 
service-connected disabilities prevent him from leaving the 
house without assistance.  Specifically, he noted that he 
uses a wheelchair as a result of his service-connected right 
knee disability, and that in order to leave the house, either 
(1) someone must bring a van with a wheelchair lift, or (2) 
someone must physically help him in and out of a non-adapted 
vehicle.  As an example, the veteran noted that he would have 
been unable to attend his June 2007 hearing without the 
assistance of his friend, Mr. [redacted], who also provided 
testimony regarding the effect of the veteran's disabilities 
on his daily life.  

In addition to the above testimony, the veteran submitted a 
physician-completed form along with his March 2003 claim of 
benefits indicating that he is "unable to leave home safely 
without assist [sic] of another person 2º[secondary] to 
problems with ambulation...[h]e is housebound."  A July 2003 
VA examination report similarly states that the veteran is 
housebound and that he depends on his wife to take him 
outside the home.  

The veteran's medical records reflect that he has ambulation 
and mobility impairment as a result of his service-connected 
right knee disability.  See VA Rehabilitation Consult dated 
November 4, 2002; May 2003 VA Examination Report; Letter from 
VA physician dated November 3, 2004.  Moreover, it appears 
that his current condition is permanent, as he is not a 
surgical candidate for total knee replacement because of 
residual low hematologic parameters.  See VA Rehabilitation 
Consult dated November 4, 2002.  

The Board is satisfied that the above evidence demonstrates 
that the veteran is substantially confined to his home as a 
result of service-connected disabilities and that such 
confinement will continue throughout his lifetime.  Id.  
Therefore, it appears that he meets both criteria for 
housebound status.  As such, the veteran's claim of 
entitlement to SMC based on housebound status is granted.


ORDER

Entitlement to SMC for housebound status is granted.


REMAND

In addition to his claim for SMC for housebound status, the 
veteran is also requesting SMC for aid and attendance.  After 
careful review of the evidence, the Board concludes that 
further development is needed with respect to this issue; 
therefore, it is being remanded.  

The veteran indicated in his March 2004 notice of 
disagreement that he is in constant need of assistance in 
standing up from a sitting position, taking a shower, and 
dressing himself.  The Board finds that such statements 
relate to the request for regular aid and attendance in 
performing the activities of daily living.  However, the 
physician-completed form sent in with the veteran's original 
claim notes that he does not require assistance with 
dressing, bathing, or eating.  Such form also notes that 
assistance is needed transferring the veteran from his bed to 
his wheelchair and that the veteran can walk zero blocks 
without resting or pain.  At the June 2007 hearing, the 
veteran indicated that he can walk with a crutch 
approximately fourteen feet, and that he can now bathe 
without assistance as the shower has been adapted with a 
chair.  

The Board finds that such evidence reflects ambiguity 
regarding what activities of daily living the veteran can 
perform without assistance.  Therefore, a VA examination is 
needed to assess what, if any, activities the veteran 
requires assistance with as a result of his service-connected 
disabilities, and if any such impairment rises to the level 
of needing daily aid and attendance.

Additionally, while this appeal is being remanded, the Board 
notes that the record contains evidence which has not yet 
been reviewed by the agency of original jurisdiction (AOJ).  
Applicable VA regulations require that pertinent evidence 
must be referred to the AOJ for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  Since the veteran has not waived his 
right for AOJ review with respect to this evidence, the Board 
finds that such evidence should be reviewed and considered in 
a readjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA aid and 
attendance examination, to determine 
whether he requires the regular aid and 
attendance of another person in daily 
living due solely to his service-connected 
disabilities, which are as follows: 
bilateral hearing loss, rated as 100 
percent disabling; tinnitus, rated as 10 
percent disabling; and advanced 
tricompartmental post-traumatic arthritis 
of the right knee, status post-removal of 
semilunar cartilage and medial meniscus 
with limitation of motion.  The 
examination report should also address 
whether the veteran is under an 
incapacity, physical or mental, that 
requires care and assistance on a regular 
basis to protect him from the hazards or 
dangers incident to his daily environment.  
The claims files and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  Any findings which appear 
inconsistent should be explained.  All 
conclusions must be explained in detail, 
and the evidence relied upon for the 
conclusions must be identified.  

2.  After completion of the above, review 
the expanded record, including all 
evidence of record since the October 2004 
statement of the case, and determine if 
the veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits 
sought on appeal are granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


